SOMERVILLE, J.
(dissenting). — 'My view of the case is that Geo. Powell acquired a valid paper title to the land in question by the release indorsed by Pinson on the back of his deed from Rylant, the original owner.—Wisdom v. Reeves, 110 Ala. 418, 18 South. 13.
This being so, and his deed of release not being recorded, any future purchaser for value from Pinson (other than a mere quitclaimee) without knowledge or notice of Powell’s prior purchase would be protected by the statutes of registration against Powell’s otherwise superior claim. And no title derived from Powell, Avhether by grant, devise, or descent, can stand in any better case . Fannie Powell, his widow, was not a purchaser for value, and had full knowledge of the true state of the title. Hence her deed from Pinson in 1888 vested in her no title as against her children’s title in remainder derived by will from her husband, their father. Nevertheless, her grantee for value in good *435faith, without notice of the prior conveyance from Pin-son to Geo. Powell, would take a title superior thereto. And, though her immediate grantee, Batson, may have had such notice, yet a purchaser for value without notice by grant from Batson would equally acquire a title 'superior to Geo. Powell's.—Fenno v. Sayre, 3 Ala. 458.
So in my opinion the ultimate question to be determined was simply and only whether the defendant’s testatrix had actual or constructive notice of Pinson’s conveyance to Geo. Powell; and, it being here shown that his testatrix Avas a purchaser for value, the burden of proving prior notice to her of the unrecorded conveyance to Geo. PoAvell was upon the plaintiffs, claiming through that conveyance.—Hodges v. Winston, 94 Ala. 576, 10 South. 535. There is no evidence that defendant’s testatrix had any actual knowledge of that conveyance; and nothing Avhatever to show that she knew, or had any opportunity to know, that Geo. Powell ever bought or claimed or occupied the land, or how long Mrs. PoAvell had occupied it, if at all. The textatrix bought the land from Batson, Avho was at the time in its peaceable possession and control, and Batson then had a record title running back to Pinson, who, on the face of the record, was the owner of the land Avhen he conveyed it to Mrs. PoAvell. The former possession of Geo. PoAvell, and the ensuing possession of Mrs. Powell, was not constructive notice to defendant’s testatrix at the time of her purchase, for at that time her grantor Batson Avas in peaceable and exclusive possession under his deed from Mrs. PoAvell.—Christopher v. Curtis-Attalla Lumber Co., 175 Ala. 484, 57 South. 837; 39 Cyc. 1752 (f). If it Avere conceded that the recitals of nominal or inadequate considerations in. the several deeds constituting her chain of title back to Pinson may *436have suggested an inquiry by the testatrix as to the history and integrity of her grantor’s claim, they could not, I think, be conclusive in law of that issue. But I cannot concede that the character or amount of the considerations appearing in antecedent deeds of record demand any inquiry on the part of a purchaser who buys from the last grantee who is then in the peaceable and exclusive possession of the land. In such a case the purchaser is surely not bound to hunt up remote grantors and inquire as to possible deflections of their title which do not appear of record; for, if so, it would seem that the statutes of registration are altogether vain and useless. Nor was the record of Geo. Powell’s will, which did not in any way describe the land devised, he not appearing on the records to have had any connection with the title, any notice to her of Pinson’s conveyance to Powell, or of Powell’s claim to the- land.
On the whole evidence I can find nothing which tended to put the testatrix on notice of Geo. Powell’s purchase from Pinson, nor indeed of any outstanding claim to the land by his devisees. I therefore am of the opinion that the trial court erred in instructing the jury to find for the plaintiffs if they believed the evidence ; and also in refusing to give the general affirmative charge for defendant, as requested by him in writing. At the very least, it seems to me it was for the jury to determine whether the meager facts known to defendant’s testatrix were sufficient to impose upon her the duty of inquiry as to the past history of the land, and whether reasonable inquiry would have uncovered the true facts.
So far as concerns the protection afforded to defendant by the statutes of registration, I do not conceive that it makes the slightest difference that- Pinson had no title when he conveyed to Mrs. Powell, for in such *437cases only has the statute any field of operation, and for such only is it intended. It may be that, had Geo. Powell acquired Pinson’s title merely as the result of an adverse possession for ten years, not being a purchaser from him, there would have been nothing for the registration statutes to operate upon and that a title thus independently acquired would have been superior to that of a subsequent bona fide purchaser for value from Pinson. But, as already pointed out, that is not this case.
McClellan, J., concurs in this dissent.